Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-9, 11-12, and 21-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/07/2021. 
Claim Objections
The examiner would like to thank the applicant for their amendments to the claims; thus, the previous objections under this heading are withdrawn due to the amendments. 
		
Claim Interpretation
The examiner wishes to point out to the Applicant that Claim(s) 10, 13-15, and 17-20 are directed towards an apparatus and will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus. See MPEP 2112.01 I and 2114-2115. 
The examiner notes that there is a special definition provided in the detailed description for the following terms; thus, the special definition as provided in the specification will be used instead of the claim term’s plain meaning. See MPEP 2111.01 I. titled “The Words of a Claim Must Be Given Their “Plain Meaning Unless Such Meaning is Inconsistent with the Specification”. For the purpose of examination, this will be used for the duration of the office action.
In Claim(s) 10 Line(s) 8, the limitation “an n-1 layer” will be read as “an uncured portion of the n-1 layer" as is supported by the immediate specification (Paragraph(s) 0039) and a layer that is under the nth layer and is beneath the n+1 layer as is supported by the drawings (Figure(s) 2). One of ordinary skill in the art would understand this to mean a first layer with cured and uncured portions, with the uncured portions having the capacity to be cured as they comprise the same material. The examiner notes because Claim 1 defines n as “n is a natural number of 2 or greater”; this confirms this order.
In Claim(s) 10 Line(s) 11, the limitation “an nth layer” will be read as “a cured portion of the nth layer" or “as is supported by the immediate specification (Paragraph(s) 0039) and a layer that is between the n-1 and n+1 layers (Figure(s) 2). One of ordinary skill in the art would understand this to mean a second layer with cured and uncured portions, with the uncured portions having the capacity to be cured as they comprise the same material. The examiner notes because Claim 1 defines n as “n is a natural number of 2 or greater”; this confirms this order.
In Claim(s) 10 Line(s) 17, the limitation “a n+1 layer” will be read as “a cured portion of an n+1 layer" as is supported by the immediate specification (Paragraph(s) 0040) and a layer that is above the nth layer and the n-1 layer. One of ordinary skill in the art would understand this to mean a third layer with cured and uncured portions, with the uncured portions having the capacity to be cured as they comprise the same material.  The examiner notes because Claim 1 defines n as “n is a natural number of 2 or greater”; this confirms this order.
Because there is not a special definition provided in the detailed description for the recited subject matter, the broadest reasonable interpretation for the following limitations will be used. See MPEP 2111 titled “Claims Must Be Given Their Broadest Reasonable Interpretation in Light of the Specificaton”.
In Claim(s) 10 Line(s) 13, the limitation “communicating" is known in the art to be a term used to describe controllers communicating with a modulator or a sensor, indicating digital manipulation capabilities and detection (FAN US-5474719-A, Column 17 Line(s) 1-5) or even a (HASTERT US-6711451-B2, Column 3 Line(s) 20-25) . Because the prior art (Rolland) teaches “the feed channels may be in fluid communication" (Rolland Paragraph(s) 0202), this satisfies the claimed limitation. Even if one were to interpret Claim(s) 10 to be a sensor/electrical connector, the prior art still meets this limitation (see where there is an electrical connector/sensor, Rolland Paragraph(s) 0126). Further, if the term “communication” were to be used to indicate physical contact between layers, Rolland teaches that UV-curable, acrylate functional silicones can be used as a tie layer between UV-curable PFPEs and rigid PDMS supporting layers (Rolland Paragraph(s) 0152).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. The examiner would like to direct the Applicant to MPEP 2181 I. A. titled “The Claim Limitation Uses the Term “Means” or “Step” or a Generic Placeholder (A Term that is Simply a Substitute for “Means”)” for a list of generic placeholders that include "mechanism," "module," "device," "unit," "component," "element," "member," "apparatus," "machine," or "system"; however this list is not an exhaustive list.; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language are outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
In Claim(s) 10 Line(s) 7, the limitation “the control unit configured to control " will be read as "The drive controller 104, the exposure controller 106, and the apparatus controller 107 constitute a control system 120 that serves as an example of the control unit" as is supported by the specification (Paragraph(s) 0030).  Likewise, the recitations in Claim 10 Line(s) 4, Claim 17 Line(s) 2, Claim 18 Line(s) 2, Claim 19 Line(s) 2, and Claim 20 Line(s) 2 in regards to this generic placeholder will be treated similarly. 
In Claim(s) 10 Line(s) 5, the limitation “a curing unit configured to cure" will be read as "The additive manufacturing apparatus 100 includes an exposure unit 105 that serves as an example of a curing unit" as is supported by the specification  (Paragraph(s) 0030). The “exposure unit” is further defined as “a light source unit 110 serving as a light source member (Paragraph(s) 0034).  
Please note that Claim(s) 10 recitation of “a curing unit" is sufficient structure to rebut this presumption, as it is a separate and distinct structure that performs the function as claimed, as it includes an exposure unit. The “exposure unit” is further defined as “a light source unit 110 serving as a light source member and composed of a light source… and a spot light source…, a liquid crystal panel…, and a rail … DLP” (Paragraph(s) 0034). Therefore, 35 U.S.C § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph is not presumed to be invoked with respect to this limitation. For the purpose of examination, the “curing unit” will be interpreted as a “light source… configured to irradiate ultraviolet light L1 to a wide area” is supported by the specification (Paragraph(s) 0034). Further, the applicant’s remarks filed 06/04/2021 better elucidate that the light source “irradiates ultraviolet light… As a result, these portions can be seamlessly connected, thereby making it possible to enhance the rigidity of the three-dimensional object (Page(s) 2 Paragraph(s) 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 10 Line(s) 10-12, the amendment “a n-1 layer forming process of forming a cured portion of the n-1 layer by curing the material such that curing of the material in a first portion of the n-1 layer is not completed" is seen as new matter. The specification only states that “By performing the above process to form a plurality of layers… cured objects H1 through H6 formed by curing a plurality of layers of photocuring resin R define a Region A1 that is extended across a plurality of successive layers in the Z direction and where curing of the photocuring resin R is not completed” (Paragraph(s) 0050). The specification states that the entirety of the photocuring resin R is not completed, but does not state that the region 432 is uncured (Figure(s) 2). Therefore the amendment to Claim(s) is new matter.
In Claim 10 Line(s) 12-13, the amendment “an nth  layer forming process of forming a cured portion of an nth  layer by curing the material such that curing of the material in a third portion of the th layer, is not completed" is seen as new matter. The specification only states that “By performing the above process to form a plurality of layers… cured objects H1 through H6 formed by curing a plurality of layers of photocuring resin R define a Region A1 that is extended across a plurality of successive layers in the Z direction and where curing of the photocuring resin R is not completed” (Paragraph(s) 0050). The specification states that the entirety of the photocuring resin R is not completed, but does not state that the region 432 is uncured (Figure(s) 2). Therefore the amendment to Claim(s) is new matter.
Claim(s) 13-15 and 17-20 are rejected as they depend from a rejected base and fail to cure the deficiencies of said claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10, 13-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is “vague and indefinite” because the meaning of the limitation, “communicating with the first portion of the n-1 layer, is not completed”, is unclear to a skilled artisan. Specifically, the recitation, “communicating with the first portion of the n-1 layer, is not completed”, is ambiguous because it does not clearly and precisely define the metes and bounds of the claimed invention. See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”. For instance, one of ordinary 
Claim 14 is “vague and indefinite” because the meaning of the limitation, “communicating with the first portion of the n-1 layer, is not completed”, is unclear to a skilled artisan. Specifically, the recitation, “communicating with the first portion of the n-1 layer, is not completed”, is ambiguous because it does not clearly and precisely define the metes and bounds of the claimed invention. See MPEP 2173.02 titled “Determining Whether Claim Language is Definite”. For instance, one of ordinary skill in the art is unsure if there is a detection or sensor device used to perform the “communication”, or, if this is a command within the algorithm of the controller.
Claim(s) 13, 15, and 17-20 are indefinite as they depend from a rejected base and fail to cure the deficiencies of said claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 13-20 are rejected under 35 U.S.C § 102(a)(1)  as being anticipated by Rolland (US-20090267269-A1), hereinafter referred to as Rolland.
Regarding Claim 10, Rolland teaches an additive manufacturing apparatus configured to form a three-dimensional shaped object using a material (see Paragraph(s) 0011. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. See MPEP 2111.02.),
the apparatus comprising:
a control unit (see where the drives/actuators, radiation source, pumps, and liquid level sensors are associated with a suitable controller, Paragraph(s) 0146); and
a curing unit configured to cure the material based on control of the control unit (see where the dual cure system includes a first curable system, Paragraph(s) 0120, and see where the radiation source is associated with a suitable controller, Paragraph(s) 0146),
wherein the control unit is configured to control the curing unit to execute (see where the dual cure system includes a first curable system, Paragraph(s) 0120, and see where the radiation source is associated with a suitable controller, Paragraph(s) 0146):
an n-1 layer forming process of forming a cured portion of the n-1 layer by curing the material such that curing of the material in a first portion of the n-1 layer is not completed (see Figure(s) 6 where the controller receives position data and loads data from the CAD drawing and decides whether to execute the next layer upon a completion of the previous layer. The examiner considers that the prior art device anticipates a claimed process if the device carries out the process during normal operation. See MPEP 2112.02 I. titled “Process Claims”. For the duration of this action, any reference to a “forming process” will be treated similarly.);
an nth layer forming process of forming a cured portion of an nth layer by curing the material such that curing of the material in a second portion of the nth layer (see where there is a second solidifiable component carried in the scaffold in unsolidified or uncured form, Paragraph(s) 0011),
communicating with the first portion of the n-1 layer, is not completed (see where the controller is capable of sending a stop command depending on the data provided by the position data which is dependent on the model, Figure(s) 6. The examiner considers that because this is performed for each layer, the limitation is met.),
an n+1 layer forming process of forming a cured portion of an n+1 layer by curing the material such that curing of the material in a third portion of the n+1 layer (see where there are two separate objects that are joined together, Figure(s) 1A-B), communicating with the second portion of the nth layer, is not completed (see where the controller is capable of sending a stop command depending on the data provided by the position data which is dependent on the model, Figure(s) 6. The examiner considers that because this is performed for each layer, the limitation is met.),
a curing process of curing the first, second, and third portions after the n+1 layer forming process (see where there is a final curing step, abstract),
wherein n is a natural number of 2 or greater (see where adding the slice pushes all layers 2 and higher up an index, Paragraph(s) 0602; and see where there are a plurality of layers discussed, Paragraph(s) 0152).
Regarding Claim 13, Rolland teaches the additive manufacturing apparatus,
wherein the second portion is formed at a portion surrounded by the cured portion of the nth layer (see where there is a locking element A that inserts into locking element B, Figure(s) 1B-1C). 
Regarding Claim 14, Rolland teaches the additive manufacturing apparatus,
wherein the second portion of the nth layer communicates with the first portion within a range of 25% to 100% in an area ratio when viewed in a lamination direction (see where the see where there is an unsolidified or uncured form that is combined with the two precursor separate objects to create the final three-dimensional object, Paragraph(s) 0011). 
Regarding Claim 15, Rolland teaches the additive manufacturing apparatus,
wherein the material is a photocuring resin in a liquid state (see where the suitable resin is a photocurable silicone rubber, Paragraph(s) 0126. The examiner considers the limitation “photocuring resin in a liquid state” to be immaterial to patentability, because the applicant elected an apparatus. See MPEP 2115.). 
Regarding Claim 17, Rolland teaches the additive manufacturing apparatus,
wherein the control unit is configured to control the curing unit such that the material of at least one of the first and second portions is irradiated with a light having a weaker intensity than an intensity of light used to form the nth layer in the nth layer forming process (see where the polymerizable liquid comprises a first light polymerizable component and a second component that solidifies from another mechanism, Paragraph(s) 0226, and see where the intensity is capable of being adjusted, Paragraph(s) 0165, and see where more viscous fluids are capable of higher speeds, Paragraph(s) 0220). The examiner considers that since the intensity is capable of being controlled, and different resins can be used to form different sub-parts of the three-dimensional object, the limitation is capable of being satisfied. 
Regarding Claim 18, Rolland teaches the additive manufacturing apparatus,
wherein the control unit is configured to control the curing unit such that:
in the nth layer forming process, a light having a weaker intensity than an intensity of light required to cure the material is irradiated on the first and second portions (see where the polymerizable liquid comprises a first light polymerizable component and a second component that solidifies from another mechanism, Paragraph(s) 0226, and see where the intensity is capable of being adjusted, Paragraph(s) 0165, and see where more viscous fluids are capable of higher speeds, Paragraph(s) 0220). The examiner considers that since the intensity is capable of being controlled, and different resins can be used to form different sub-parts of the three-dimensional object, the limitation is capable of being satisfied.); and
the intensity of light irradiated on the first and second portions is increased stepwise or successively toward the cured portion of the nth layer (see where the process conditions to directly or indirectly control, continuously or step-wise, in response to a monitored parameter, and includes the intensity of radiation, Paragraph(s) 0165).
Regarding Claim 19, Rolland teaches the additive manufacturing apparatus,
wherein the control unit is configured to control the curing unit such that:
in the nth layer forming process, a light having a weaker intensity than an intensity of light required to cure the material is irradiated on the second portion (see where the configuration of the radiation intensity depends on the nature of the specific polymerizable liquid and the product, Paragraph(s) 0169); and
the intensity of light irradiated on the second portion is increased stepwise or successively toward the cured portion of the nth layer (see where the process conditions to directly or indirectly control, continuously or step-wise, in response to a monitored parameter, and includes the intensity of radiation, Paragraph(s) 0165).
Regarding Claim 20, Rolland teaches the additive manufacturing apparatus,
wherein the control unit is configured to control the curing unit such that in the curing process where the first through third portions are cured (see where there is a final curing step, abstract)
a light having a stronger intensity than an intensity of light required to cure the material is irradiated on the first through third portions (see where the pixel resolution can be adjusted in the x direction and y direction, Paragraph(s) 0639-0640).
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
Rolland does not disclose or suggest an apparatus in which the control unit is configured to control curing such that in the n-1, n, and n+1 layer forming processes, curing of the first, second, and third communicating portions of these layers is not completed, and the first, second, and third portions are then cured after the n+1 layer forming process.
Examiner's Response:
Rolland teaches a process of separately forming first and second intermediate objects, contacting first and second intermediate objects to one another, and curing first and second intermediate objects while in contact to form a 3D object. This is accomplished with a controller (Paragraph(s) 0166). 
While the simplest product of Rolland’s controller is a cured portion and an uncured portion made to be into contact with each other, then subsequently curing them, the controller as described by Rolland is capable of forming multiple layers of cured elements (Paragraph(s) 0098). Further, Rolland is capable of slicing a STL model, splitting it into multiple files, receiving position data, indicating that the controller as provided by Rolland is capable of printing a hollow article, or really any article that could have a hollow portion within it (Paragraph(s) 0098).  
Rolland is not further limited by expected decreases in performance of the irradiation source as the uncured material grows in distance from the irradiation source, because the (Paragraph(s) 0165).  The examiner would like to point out that Paragraph 0060 of the immediate specification points to language that further narrows the intensity capabilities of the applicant’s invention.
Because Rolland teaches a final solidification and curing step of a second solidifiable component (abstract).  Rolland teaches the claimed apparatus and controller because the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus. See MPEP 2112.01 I and 2114-2115. 
Applicant's argument:
Rolland teaches a process akin to bonding the first and second intermediate objects with an adhesive. Rolland is silent as to the forming of seamless contact between portions of layers.
Examiner's Response:
The examiner wishes to point out to the Applicant that Claim(s) 10, 13-15, and 17-20 are directed towards an apparatus and will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus. See MPEP 2112.01 I and 2114-2115. 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., seamless contact between portions of layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
REDFIELD (US-20180339397-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 8C).
CHOI (US-20180311893-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 4).
CAMPBELL (US-20180059541-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1).
AKNIN (US-20180029299-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1).
WILDSMITH (US-20140055744-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1A-1C).
KATO (US-20160339602-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 2A-2D).
LIM (US-20090267269-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 3).
OKAMATO (US-20150190965-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1).
OCHI (US-20180200945-A1) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 1A).
SMALLEY (US-5209878-A) teaches  the controller, the exposure unit, the cured and uncured portions, and the final curing step (Figure(s) 3B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743